


Exhibit 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), effective as of September 30, 2015 (the “Second Amendment
Effective Date”), is by and among IXIA, a California corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto and SILICON
VALLEY BANK, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement (as hereinafter
defined).
W I T N E S S E T H
WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto (the “Lenders”) and Silicon Valley Bank, as Administrative
Agent, Swingline Lender and L/C Issuer, are parties to that certain Amended and
Restated Credit Agreement dated as of March 2, 2015 (as previously amended by
that certain Corrective Amendment dated as of March 20, 2015, and as further
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);
WHEREAS, the Borrower has requested pursuant to Section 2.16 of the Credit
Agreement that the Lenders (a) increase the Revolving Facility in the amount of
$15,000,000 (the “Revolving Facility Increase”) and (b) amend certain provisions
of the Credit Agreement in connection with the Revolving Facility Increase;
WHEREAS, immediately prior to the effectiveness of this Amendment, Stifel
Financial Corp. (“Stifel”) has assigned to Bank of the West (“BotW”) its
Revolving Commitment and certain fees received from the Borrower, in each case,
pursuant to that certain Assignment and Assumption dated as of the date hereof
(the “Stifel to BotW Assignment”) by and between Stifel and BotW and
acknowledged by the Administrative Agent and the Borrower;
WHEREAS, in connection with the Revolving Facility Increase, the Administrative
Agent and the Lenders have requested that the Borrower enter into that certain
letter agreement dated as of the date hereof (the “Facility Increase Fee
Letter”), by and between the Borrower and the Administrative Agent;
WHEREAS, the Lenders are willing to provide the Revolving Facility Increase and
amend the Credit Agreement, in each case, in accordance with and subject to the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS
1.1    Amendment to Section 1.01.
(a)    The definition of “Revolving Commitment” appearing in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating the last sentence
therein in its entirety as follows:
The aggregate amount of the Revolving Commitments on the Second Amendment
Effective Date shall be $75,000,000.
(b)    The definition of “Loan Documents” appearing in Section 1.01 of the
Credit Agreement is hereby amended by adding new clause (j) immediately
following clause (i) as follows:
and (j) the Facility Increase Fee Letter.
(c)    The definition of “Applicable Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Total
Leverage Ratio), it being understood that the Applicable Rate for (a) Revolving
Loans that are Eurodollar Rate Loans (i) upon the Effective Date until the
Second Amendment Effective Date, shall be 4.25% and (ii) from and



--------------------------------------------------------------------------------




after the Second Amendment Effective Date, shall be the percentage set forth
under the column “Revolving Loans” and “Eurodollar Rate”, (b) Revolving Loans
that are Base Rate Loans (i) upon the Effective Date until the Second Amendment
Effective Date, shall be 3.25% and (ii) from and after the Second Amendment
Effective Date, shall be the percentage set forth under the column “Revolving
Loans” and “Base Rate”, (c) that portion of the Term Loan comprised of
Eurodollar Rate Loans (i) upon the Effective Date until the Second Amendment
Effective Date, shall be 4.25% and (ii) from and after the Second Amendment
Effective Date, shall be the percentage set forth under the column “Term Loan”
and “Eurodollar Rate”, (d) that portion of the Term Loan comprised of Base Rate
Loans (i) upon the Effective Date until the Second Amendment Effective Date,
shall be 3.25% and (ii) from and after the Second Amendment Effective Date,
shall be the percentage set forth under the column “Term Loan” and “Base Rate”,
(e) the Commitment Fee shall be the percentage set forth under the column
“Commitment Fee” and (f) the Letter of Credit Fee shall be the percentage set
forth under the column “Letter of Credit Fee”.
Applicable Rate
Level
Consolidated Total Leverage Ratio
Eurodollar Rate (%)
Base Rate
Commitment Fee
(%)
Letter of Credit Fee (%)
Revolving Loans
Term
Loan
Revolving Loans
Term Loan
3
> 2.50:1.00
3.00%
3.00%
2.00%
2.00%
0.50%
3.00%
2
> 1.50:1.00 but < 2.50:1.00
2.50%
2.50%
1.50%
1.50%
0.40%
2.50%
1
 < 1.50:1.00
2.00%
2.00%
1.00%
1.00%
0.30%
2.00%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 3 shall apply, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the first Business Day following the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) from the Second Amendment Effective Date
until the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a) for the first fiscal
quarter to occur following the Second Amendment Effective Date to the
Administrative Agent, the Applicable Rate shall be set forth in Pricing Level 3.
Any adjustment in the Applicable Rate shall be applicable to all Credit
Extensions then existing or subsequently made or issued.
(d)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in alphabetical order as follows:
“Second Amendment Effective Date” means September 30, 2015.
“Facility Increase Fee Letter” means the letter agreement, dated as of September
30, 2015, between the Borrower and SVB.
1.2    Amendment to Section 2.09(b)(i). Section 2.09(b)(i) of the Credit
Agreement is hereby amended by amending and restating the first sentence thereof
in its entirety as follows:
The Borrower shall pay to the Administrative Agent for its own account fees in
the amounts and at the times specified in the Fee Letter and the Facility
Increase Fee Letter.
1.3    Amendment to Section 2.16(d). Section 2.16(d) of the Credit Agreement is
hereby amended by deleting the definition of “Facility Increase Effective Date”
appearing therein and replacing such definition with “Increase Effective Date”.
1.4    Amendment to Section 11.01. Section 11.01 of the Credit Agreement is
hereby amended by amending the reference in the proviso thereto to add the words
“and the Facility Increase Fee Letter” immediately after the words “the Fee
Letter” appearing therein.
1.5    Amendment to Schedule 1.01(b). Schedule 1.01(b) to the Credit Agreement
is hereby (a) renamed “Commitments, Term Loans and Applicable Percentages” and
(b) deleted and replaced in its entirety by Schedule 1.01(b) attached hereto.



--------------------------------------------------------------------------------




ARTICLE II
CONDITIONS TO LENDERS’ OBLIGATIONS
2.1    Closing Conditions. This Amendment shall become effective as of the
Second Amendment Effective Date upon satisfaction (or waiver) of the following
conditions:
(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Loan Parties, the Lenders and the
Administrative Agent.
(b)    Executed Stifel to BotW Assignment. The Administrative Agent shall have
received the Stifel to BotW Assignment, duly executed by Stifel and BotW and
acknowledged by the Administrative Agent and the Borrower.
(c)    Executed Facility Increase Fee Letter. The Administrative Agent shall
have received the Facility Increase Fee Letter duly executed by the Borrower and
the Administrative Agent.
(d)    Certificate. The Administrative Agent shall have received a certificate
of each Loan Party dated as of the Second Amendment Effective Date (in
sufficient copies for each Lender) executed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are (1) with respect to representations
and warranties that contain a materiality qualification, true and correct
(subject to the materiality qualifications set forth therein) on and as of the
Increase Effective Date and (2) with respect to representations and warranties
that do not contain a materiality qualification, true and correct in all
material respects on and as of the Increase Effective Date, and except that for
purposes of Section 2.16 of the Credit Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, and (B) no Default exists.
(e)    Repayment. As applicable, the Borrower shall prepay any Revolving Loans
outstanding on the Second Amendment Effective Date (and pay any additional
amounts required pursuant to Section 3.05 of the Credit Agreement) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Revolving Percentages arising from any nonratable increase in the
Revolving Commitments under Section 2.16 of the Credit Agreement.
(f)    Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable by Borrower in connection with
(i) the consummation of the transactions contemplated hereby and (ii) the
Facility Increase Fee Letter.
(g)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
ARTICLE III
MISCELLANEOUS
3.1    Amended Terms. On and after the Second Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. The
amendments set forth herein are effective for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed (a) to be a
consent to any amendment, waiver or modification of any other term or condition
of the Credit Agreement or any other Loan Document, (b) to be a consent to any
future amendment or modification or waiver to any instrument or agreement the
execution and delivery of which is consented to hereby, or to any waiver of any
of the provisions thereof, (c) otherwise prejudice any right or remedy which the
Lenders and the Administrative Agent may now have or may have in the future or
in connection with any Loan Document, (d) affect the right of the Lenders to
demand compliance by the Loan Parties with all terms and conditions of the Loan
Documents, or (e) be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Loan Document,
whether arising as a consequence of any Default or Event of Default which may
now exist or otherwise, all such rights and remedies hereby being expressly
reserved.



--------------------------------------------------------------------------------




3.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Second Amendment Effective Date, as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.
(d)    The representations and warranties set forth in Article V of the Credit
Agreement shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (subject to the materiality
qualifications set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, and except that for purposes of this Section 4.2(d),
the representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.
(e)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.
(f)    The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.
(g)    The Loans and other amounts payable by Borrower pursuant to the Credit
Agreement are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.
3.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies each Loan
Document to which it is a party and acknowledges and reaffirms (a) that it is
bound by all terms of each Loan Document applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations.
3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.
3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.
3.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.
3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.
3.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.



--------------------------------------------------------------------------------




3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.
[SIGNATURES ON THE FOLLOWING PAGES]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.
BORROWER:                        IXIA,
     a California corporation




    By: /s/ Matthew S. Alexander             
             Name:    Matthew S. Alexander
Title: Senior Vice President, General Counsel,
and Corporate Secretary


GUARANTORS:            


 
CATAPULT COMMUNICATIONS CORPORATION


By:  /s/ Ronald W. Buckly                      
Name:Ronald W. Buckly
Title:Vice President, Legal, and Secretary
 
 
VERIWAVE, INC.


By:  /s/ Brent T. Novak                         
Name:Brent T. Novak
Title:President, CEO, and Treasurer
 
 
 
ANUE SYSTEMS, INC.


By:  /s/ Ronald W. Buckly                     
Name:Ronald W. Buckly
Title:Senior Vice President, Legal, and
Corporate Secretary
 
 
 
BREAKINGPOINT SYSTEMS, INC.


By:  /s/ Ronald W. Buckly                      
Name:Ronald W. Buckly
Title:Senior Vice President, Legal, and
Secretary
 
 
 
NET OPTICS, INC.


By:  /s/ Brent Novak                             
Name:Brent Novak
Title:President and Vice President, Finance
 
 

 
NET OPTICS IL LLC




By:  /s/ Ronald W. Buckly                   
Name:Ronald W. Buckly
Title:Secretary




[Signature Page to Second Amendment to Amended and Restated Credit Agreement]





--------------------------------------------------------------------------------




SILICON VALLEY BANK,
as Administrative Agent and as a Lender




By:     /s/ Raj Morey                            
Name: Raj Morey                                
Title:     Vice President                            



[Signature Page to Second Amendment to Amended and Restated Credit Agreement]





--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender




By:     /s/ Christopher Lee                            
Name:      Christopher Lee                            
Title:      Vice President                            



[Signature Page to Second Amendment to Amended and Restated Credit Agreement]





--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender




By:     /s/ Jason Douglas                            
Name:      Jason Douglas                            
Title:      Vice President                            



[Signature Page to Second Amendment to Amended and Restated Credit Agreement]





--------------------------------------------------------------------------------




CADENCE BANK,
as a Lender




By:     /s/ Steve Patchett                            
Name:      Steve Patchett                            
Title:      EVP                                            





[Signature Page to Second Amendment to Amended and Restated Credit Agreement]





--------------------------------------------------------------------------------




BANK OF THE WEST,
as a Lender




By:     /s/ David G. Kronen                            
Name:      David G. Kronen                            
Title:      Director                                    


By:     /s/ Sidney Jordan                            
Bank of The West
Name:      Sidney Jordan                            
Title:      Managing Director                            













[Signature Page to Second Amendment to Amended and Restated Credit Agreement]





--------------------------------------------------------------------------------




SCHEDULE 1.01(b)
Commitments, Term Loans and Applicable Percentages
Lender
Revolving Commitment
Applicable Percentage of Revolving Facility
Term Loans
Applicable Percentage of Term Facility
Total Commitment and Term Loans
Applicable Percentage of Facilities
Silicon Valley Bank
$28,500,000
38.000%
$11,356,250.00
28.750%
$39,856,250
34.809%
Regions Bank
$7,500,000
10.000%
$17,281,250
43.750%
$24,781,250
21.643%
Cadence Bank, N.A.
$7,500,000
10.000%
$10,862,500
27.500%
$18,362,500
16.037%
Barclays Bank PLC
$11,500,000
15.333%
$0
0%
$11,500,000
10.044%
Bank of the West
$20,000,000
26.667%
$0
0%
$20,000,000
17.467%
Total:
$75,000,000
100.000%
$39,500,000
100%
$114,500,000
100%




